Citation Nr: 1535177	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had verified active military service from February 2003 to January 2004 and four months of prior active service.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The decision effectuated an October 2009 Board decision and granted service connection for hypertension, which was assigned an initial noncompensable disability rating, effective September 21, 2006.  The Veteran appealed the assigned disability rating.

In March 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  

In an April 2014 decision, the Board denied the Veteran's claim.

The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand (Joint Motion), the VA General Counsel and the Veteran agreed that remand was warranted to ensure compliance with VA's duty to assist him in his claim.  The Court vacated the Board's April 2014 decision and remanded the matter to the Board for further action consistent with the Joint Motion.  A copy of the Court's June 2015 Order is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that VA did not provide adequate assistance in helping the Veteran obtain private medical records relevant to his claim.  The parties noted that, in a February 1, 2005 letter to the RO, he reported seeing Dr. Orlando Torres during January 2005 for a high blood pressure problem, and provided the physician's address and telephone number. 

In an October 6, 2006 letter, the Veteran stated that he was treated by a private cardiologist, Dr. Henry Diaz, for his hypertension; provided his address, phone number and fax number; and "authorize[d] VA to contact Dr. Diaz and request . . . information of [his] condition."  

During a February 2009 Board hearing, the Veteran testified that he first received medication from his private doctor, Hector Diaz and stated that he "signed the letter authorize VA to get contact with him."  See February 12, 2009 hearing transcript at pages 3-4.   

The parties agreed that, after being made aware of the possible existence of private treatment records from Drs. Torres and Diaz, VA made no efforts to request that the Veteran provide a release for the records or to otherwise assist him in obtaining the records.  

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

The Veteran last underwent VA examination in December 2004.  His pursuit of his appeal for an initial compensable rating suggests that he believes his disability may have worsened.  See e.g., Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In March 2012, the Veteran testified that he was treated for his hypertension at the VA Outpatient Clinic (OPC) in Ponce, Puerto Rico.  See also Veteran's January 2011 substantive appeal.  Recent medical records regarding his treatment at the VA OPC in Ponce, dated since December 2010, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who treated him since 2005 for the disability at issue in this appeal, including treatment by Drs. Orlando Torres and Hector Diaz, and to authorize VA to obtain non-VA treatment records from Drs. Torres and Diaz.

If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

2.  Obtain all medical records regarding the Veteran's treatment at the VA OPC in Ponce, dated since December 2010.

If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

3.  After accomplishing the development above, schedule the Veteran for a VA examination to determine the current severity and all manifestations of his service-connected hypertension.  The examiner should note review of the entire claims file and conduct all appropriate tests.

The examiner should measure and record all subjective and objective manifestations of the Veteran's hypertension.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion

4.  Readjudicate the issue on appeal.  If the claim remains denied, issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




